                                          Case 3:20-cv-03177-WHO Document 16 Filed 02/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BRUCE BEGG,                                         Case No. 20-cv-03177-WHO
                                                       Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE RE
                                                v.                                          DISMISSAL
                                   9

                                  10    D.S.A. SPORTS, INC.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Clerk entered default against defendant as requested by plaintiff on September 9,

                                  14   2020. No motion for entry of a default judgment has been filed. A Case Management Conference

                                  15   was set for February 16, 2021, requiring that a Case Management Statement be filed on February

                                  16   9, 2021. No Statement was filed. Accordingly, I am issuing this ORDER TO SHOW CAUSE

                                  17   why the case should not be dismissed for failure to prosecute. Plaintiff shall file a motion for

                                  18   entry of default judgment to expunge this OSC, or file a declaration explaining why he cannot do

                                  19   so, on or before March 1, 2021. If neither pleading is filed by that date, this matter will be

                                  20   DISMISSED.

                                  21          The Case Management Conference set for February 16, 2021 is VACATED.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 11, 2021

                                  24

                                  25
                                                                                                     William H. Orrick
                                  26                                                                 United States District Judge
                                  27

                                  28
